This case arises upon a motion to dismiss for the reason that the order is not an appealable order and for the further reason that the appeal was not perfected in time. On June 23, 1936, the plaintiffs in error were directed by this court to respond to the motion to dismiss, and no response has been filed. In French v. Bragg, 177 Okla. 43, 55 P.2d 953, we said:
"Where the defendant in error has filed a motion to dismiss upon jurisdictional grounds, and this court has ordered the plaintiff in error to respond thereto and no response has been filed, it is not the duty of this court to inquire further into the jurisdiction where the authorities cited by the movant reasonably sustain the lack of jurisdiction."
The appeal is therefore dismissed.
McNEILL, C. J., OSBORN, V. C. J., and BUSBY, WELCH, PHELPS, CORN, and GIBSON, JJ., concur. RILEY and BAYLESS, JJ., absent.